United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.P., Appellant
and
U.S. POSTAL SERVICE, SOUTH RIVER POST
OFFICE, South River, NJ, Employer
__________________________________________
Appearances:
Jason S. Lomax, Esq., for the appellant1
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket Nos. 18-1558 &
18-1568
Issued: June 21, 2019

Case Submitted on the Record

ORDER REMANDING CASE
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
JANICE B. ASKIN, Judge

On August 13, 2018 appellant, through counsel, filed timely appeals from May 15 and 16,
2018 decisions of the Office of Workers’ Compensation Programs (OWCP).2 The Clerk of the
Appellate Boards assigned Docket Nos. 18-1558 and 18-1568.
On January 2, 2013 appellant, then a 51-year-old carrier technician, filed a traumatic injury
claim (Form CA-1) alleging that on December 26, 2012 she injured her back and knees twisting
to avoid a rushing dog while in the performance of duty. OWCP assigned File No. xxxxxx701 to
this claim and on March 21, 2013 it accepted her claim for lumbosacral sprain and left knee sprain.
1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

The Board notes that, following the May 15 and 16, 2018 decisions, OWCP received additional evidence.
However, the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the
case record that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered
by the Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.

Appellant alleged additional left knee conditions arising from the December 26, 2012 employment
injury. By decision dated July 13, 2016, OWCP denied appellant’s claim for the additional
conditions of left knee anterior cruciate ligament tear and left lateral meniscal tear. On July 18,
2016 appellant, through counsel, requested an oral hearing before an OWCP hearing
representative. By decision dated May 30, 2017, OWCP’s hearing representative denied
appellant’s additional left knee conditions noting that there was no rationalized medical opinion
evidence of record addressing causal relationship between her current diagnosed left knee
conditions and her accepted December 26, 2012 employment injury.
On August 15, 2016 appellant filed a second traumatic injury claim (Form CA-1) alleging
that she experienced a sharp pain in her lower back while lifting a tub of relay mail while in the
performance of duty.3 This claim was assigned OWCP File No. xxxxxx352. By decision dated
September 27, 2016, OWCP denied the August 15, 2016 traumatic injury claim finding that
appellant had not established causal relationship between her diagnosed back condition and the
accepted employment incident. On September 30, 2016 appellant, through counsel, requested an
oral hearing with an OWCP hearing representative. By decision dated May 26, 2017, OWCP’s
hearing representative denied appellant’s August 15, 2016 traumatic injury claim finding that she
had not established causal relationship between the accepted employment incident and her
diagnosed low back or left hip conditions.
On February 14, 2018 appellant, through counsel, requested reconsideration of the May 30,
2017 OWCP decision. On February 16, 2018 reconsideration of the May 26, 2017 OWCP
decision was also requested. In support of these requests, counsel asserted that appellant’s case
files (File No. xxxxxx701 and File No. xxxxxx352) should be combined. He also provided
additional evidence that appellant sustained left hip injuries as a result of her accepted
December 26, 2012 employment injury and her accepted August 15, 2016 employment incident.
By decision dated May 15, 2018, OWCP denied modification of the May 30, 2017 decision. By
decision dated May 16, 2018, it denied modification of the May 27, 2017 decision.
The Board has duly considered the matter and finds that the case is not in posture for
decision. OWCP’s procedures provide that cases should be combined where correct adjudication
depends on cross-referencing between files and where two or more injuries occur to the same part
of the body.4
Appellant filed two traumatic injury claims alleging that she sustained injuries to her back
and left hip.5 For a full and fair adjudication, the claims in File Nos. xxxxxx701 and xxxxxx352
should be combined, pursuant to OWCP procedures.6 This will allow OWCP to consider all
3

On August 15, 2016 the employing establishment provided appellant with an authorization for examination (Form
CA-16) which she did not have a physician complete.
4

Federal (FECA) Procedure Manual, Part 2 -- Claims, File Maintenance and Management, Chapter 2.400.8(c)
(February 2000).
5

Appellant also asserted additional conditions of her left knee due to the December 26, 2012 employment injury
which were not accepted by OWCP.
6

Supra note 4 at Chapter 2.400.8(c)(1); L.S., Docket Nos. 17-1863, 17-1867, 17-1868 (issued April 18, 2018).

relevant claim files in developing this claim. Moreover, to consider appellant’s appeal in
piecemeal fashion, as presented to the Board, could result in inconsistent results. It is the Board’s
policy to avoid such an outcome.7
These cases must be remanded to OWCP to combine the case records for File Nos.
xxxxxx701 and xxxxxx352. Following this and such other development as deemed necessary,
OWCP shall issue a de novo merit decision on appellant’s claim.
IT IS HEREBY ORDERED THAT the May 16 and 15, 2018 decisions of the Office of
Workers’ Compensation Programs are set aside and the cases are remanded to OWCP for further
proceedings consistent with this order of the Board.
Issued: June 21, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

7

See L.S., id.; William T. McCracken, 33 ECAB 1197 (1982).

